The opinion of the court was delivered by
Milleb, J.
The appeal is from the sentence of defendant for assault by shooting at another, or with intent to commit murder, rape or robbery. R. S. 792.
The indictment charged that the defendant, in and upon L. W., did mate an assault by wilfully shooting at him, the said L. W., 'with a dangerous weapon, with intent then and there, and thereby feloniously, wilfully and maliciously to kill and murder the said L. W. The statute makes the offence assaulting another by wilfully *582shooting at him, or with intent to commit murder, rape or robbery. The motion in arrest and bill of exceptions assigns, as duplicity, that the indictment charges two distinct offences in one count. The assault by shooting or with the intent to murder admitted of an indictment for either, but constituting but a single act we conceive it to be settled that such offences may be charged in one count. 1 Wharton C. L., Sec. 390; State of Louisiana vs. Cognovitch, 34 An. 529; State vs. Samuels, 38 An. 458; State vs. Jackson, 37 An. 768.
It is therefore ordered, adjudged and decreed that the sentence be affirmed.